Title: James Madison to John H. Lee, 24 March 1832
From: Madison, James
To: Lee, John H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Mar. 24 1832
                            
                        
                        Your favor of the 24th. Ult. was duly recd. a few days ago; and I have since recd. a letter from Docr. Hawes
                            informing me that he had deposited the remittance of $1650. with wch. he was so good as to take charge in the Farmers B.
                            Bank at Fredbg. I need not say how thankful Mrs. W. & myself are for this addition proof of your obliging
                            attention, and intentions. I beg you to be assured Sir, of my cordial respects & all my good wishes
                        
                            
                                J.M
                            
                        
                    I forget to mention in my last that Mr Crittenden had drawn for the fees & costs, of the <last> amounting to $80,
                            & has sent his rects. for the payment